Exhibit 10.4 AMENDMENT NO. 1 TO THE GUARANTEE AND SECURITY AGREEMENT AMENDMENT NO. 1 TO THE GUARANTEE AND SECURITY AGREEMENT (this “Amendment”), dated as of February 2, 2010, by and among CONSECO, INC., a Delaware corporation (the “Borrower”), the lenders signatory hereto and Wilmington Trust FSB, as administrative agent (the “Agent”) for the Lenders. PRELIMINARY STATEMENTS: (1)The Borrower, the Subsidiary Guarantors referred to therein, the Lenders, the Increasing Lenders, the Agent and JPMorgan Chase Bank, N.A., as syndication agent, are parties to a Second Amended and Restated Credit Agreement dated as of October 10, 2006, as amended by Amendment No. 1 to the Second Amended and Restated Credit Agreement dated as of June 12, 2007, as further amended by Amendment No. 2 to the Second Amended and Restated Credit Agreement dated as of March 30, 2009, as further amended by Amendment No. 3 to the Second Amended and Restated Credit Agreement dated as of December 8, 2009 (as amended, restated, supplemented or otherwise modified through the date hereof, the “Credit Agreement”). (2) The Borrower, the Subsidiary Guarantors and the Agent are parties to that certain Guarantee and Security Agreement dated as of June 22, 2004 (the “Security
